Case 15-35992        Doc 59     Filed 05/13/19     Entered 05/13/19 15:24:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 35992
         LaNita J West

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/22/2015.

         2) The plan was confirmed on 01/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/25/2017, 03/08/2018, 05/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/12/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $22,360.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-35992             Doc 59             Filed 05/13/19    Entered 05/13/19 15:24:45                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $14,054.65
           Less amount refunded to debtor                                  $1,620.35

 NET RECEIPTS:                                                                                               $12,434.30


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,025.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $531.46
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,556.46

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured         200.00        175.95           175.95          74.00       0.00
 Best Buy                                    Unsecured         945.00           NA               NA            0.00       0.00
 CAP ONE NA                                  Unsecured      1,034.00            NA               NA            0.00       0.00
 Capital One Bank                            Unsecured      1,875.00         517.65           517.65        217.72        0.00
 Capital One Bank                            Unsecured      1,815.00       1,875.62         1,875.62        788.87        0.00
 CB/SPRTSAU                                  Unsecured         488.00           NA               NA            0.00       0.00
 CBNA                                        Unsecured         945.00           NA               NA            0.00       0.00
 CBNA                                        Unsecured      1,072.00            NA               NA            0.00       0.00
 CBNA                                        Unsecured      2,105.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured          98.00         97.60            97.60          41.05       0.00
 Comcast                                     Unsecured         405.31           NA               NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         319.00        435.29           435.29        183.08        0.00
 Cook County Health & Hospital System        Unsecured      1,318.00            NA               NA            0.00       0.00
 CREDITONEBNK                                Unsecured         344.00           NA               NA            0.00       0.00
 Desting Dental                              Unsecured         600.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414               Unsecured           0.00      1,822.22         1,822.22        766.41        0.00
 Illinois Student Assistance Commission      Unsecured     14,522.00     14,578.00        14,578.00            0.00       0.00
 Merrick Bank                                Unsecured         720.00        670.50           670.50        282.01        0.00
 MERRICK BK                                  Unsecured         720.00           NA               NA            0.00       0.00
 Midland Funding LLC                         Unsecured      1,763.00            NA               NA            0.00       0.00
 Midland Funding LLC                         Unsecured      1,763.00       1,801.94         1,801.94        757.88        0.00
 Portfolio Recovery Associates               Unsecured      2,105.00       2,105.03         2,105.03        885.35        0.00
 Portfolio Recovery Associates               Unsecured         945.00      1,003.80         1,003.80        422.19        0.00
 Portfolio Recovery Associates               Unsecured         536.00        536.13           536.13        225.49        0.00
 Prestige Financial Services                 Secured        8,588.11       8,588.11         8,588.11      1,748.62        0.00
 Quantum3 Group                              Unsecured         488.00        534.32           534.32        224.73        0.00
 Quantum3 Group                              Unsecured         464.00        510.83           510.83        214.85        0.00
 Resurgent Capital Services                  Unsecured         344.00        394.31           394.31        165.84        0.00
 Sports Authority                            Unsecured         454.00           NA               NA            0.00       0.00
 SYNCB/WALMAR                                Unsecured          74.00           NA               NA            0.00       0.00
 Synchrony Bank                              Unsecured          74.00        101.56           101.56          42.72       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-35992            Doc 59   Filed 05/13/19    Entered 05/13/19 15:24:45                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal       Int.
 Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
 TARGET/TD                        Unsecured      1,928.00              NA           NA             0.00        0.00
 TD Bank USA NA                   Unsecured      1,928.00         1,990.13     1,990.13         837.03         0.00
 US Dept of Education             Unsecured     52,607.00       53,159.47     53,159.47            0.00        0.00
 VA Chicago Health Care System    Unsecured         313.00             NA           NA             0.00        0.00
 Webbank-Fingerhut                Unsecured         464.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                  $0.00
       Mortgage Arrearage                                        $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                               $8,588.11          $1,748.62                  $0.00
       All Other Secured                                         $0.00              $0.00                  $0.00
 TOTAL SECURED:                                              $8,588.11          $1,748.62                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $82,310.35             $6,129.22                  $0.00


 Disbursements:

          Expenses of Administration                              $4,556.46
          Disbursements to Creditors                              $7,877.84

 TOTAL DISBURSEMENTS :                                                                           $12,434.30




UST Form 101-13-FR-S (9/1/2009)
Case 15-35992        Doc 59      Filed 05/13/19     Entered 05/13/19 15:24:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
